Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 5-7-2018. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Sen et al. (“Sen” 20180342020 A1) in view of Takeuchi et al. (“Takeuchi” 20060155765 A1). 
Claim 1: Sen discloses a method to identify plant growth conditions, comprising: providing an internet of thing (IOT) connected sensor to capture one or more plant conditions (Paragraphs 42-43); 
communicating the plant conditions to a remote data storage device to store current and previous local data independent of outside sources (Paragraphs 40, 42-44 and 57; databases receive local data specific to agriculture);
Sen provides a chatbot as part of the omni-channel system (Paragraphs 16 and 42) but may not explicitly disclose receiving a user inquiry about a condition in a natural language; providing the query to a chatbot; and answering the query using the chatbot. 
Therefore Takeuchi is provided because it discloses a chat system that receives a query and provides a response to the query by searching the database and presenting it in the chat (Paragraphs 17, 21 and 41). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide the query and chat system with the chatbot functionality of Sen. One would have been motivated to provide the enhanced capability as a way to advance the user’s interaction capability providing a better user experience. 
Claim 2: Sen and Takeuchi disclose a method of claim 1, wherein the user query is verbal (Takeuchi: abstract and Paragraphs 17 and 21; audio). 
Claim 3: Sen and Takeuchi disclose a method of claim 2, comprising converting the verbal query to text (Takeuchi: abstract and Paragraphs 17 and 21). 
Claim 4: Sen and Takeuchi disclose a method of claim 1, wherein the user query is natural language text (Sen: Paragraph 57 and Takeuchi: Paragraphs 14-16; nlp). 
Claim 5: Sen and Takeuchi disclose a method of claim 1, comprising applying a natural language parser (NLP) to user text (Sen: Paragraph 57; nlp and Takeuchi: Paragraphs 14-16).
Claim 6: Sen and Takeuchi disclose a method of claim 1, comprising extracting keywords from a user text (Takeuchi: abstract and Paragraph 17; keyword). 
Claim 7: Sen and Takeuchi disclose a method of claim 1, wherein the remote storage devices comprises a database, further comprising applying machine learning to data in a database and the chatbot (Sen: Paragraph 72; machine learning). 
Claim 8: Sen and Takeuchi disclose a method of claim 1, wherein the IOT device comprises a processor and a transceiver to communicate with the remote data storage device (Sen: Paragraphs 40 and 57). 
Claim 9: Sen and Takeuchi disclose a method of claim 1, wherein the sensor captures one or more of: soil temperature, ambient temperature, soil pH condition, soil nitrogen level, soil fertilizer condition, soil nitrogen, phosphorous, and potassium (NPK) level (Sen: Paragraphs 43-44, 47; soil sensor). 
Claim 10: Sen and Takeuchi disclose a method of claim 1, comprising analyzing a customer's prior communications using machine learning and applying real-time linguistic analysis (Sen: Paragraph 74). 
Claim 11: Sen and Takeuchi disclose a method of claim 1, comprising personalizing communication to a user with an online chat screens (Sen: Paragraphs 16 and 42; provides personalized short-term adjustments through the omni-channel (i.e. chatbot)).
Claim 12: Sen and Takeuchi disclose a method of claim 1, comprising personalizing communication with a user in automated contact centers or voice enabled devices (Paragraphs 16, 42 and 45; provides personalized short-term adjustments through the omni-channel using voice enabled devices like a phone)
Claim 13: Sen and Takeuchi disclose a method of claim 1, comprising learning from the numeric data specific to a IOT device, and providing user suggestions for plant growth (Sen: Paragraphs 42 and 82). 
Claim 14: Sen and Takeuchi disclose a method of claim 1, comprising providing answers to frequently asked user questions about the plant condition (Sen: Paragraphs 17, 19 and 66). 
Claim 15: Sen and Takeuchi disclose a method of claim 1, comprising connecting to a voice enabled device to retrieve data from the data storage device (Sen: Paragraph 45; interacting through phone). 
Claim 16: Sen and Takeuchi disclose a method of claim 1, comprising identifying ideal plant growth conditions based on the IOT connected sensor using previous local data that is independent of outside sources (Sen: Paragraph 44 and 82). 
Claim 17: Sen and Takeuchi disclose a method of claim 1, comprising accumulating readings from multiple IOT sensors and using data from all sensors to make future predictions (Sen: Paragraphs 17, 19 and 66). 
Claim 18 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 20 is similar in scope to claim 9 and therefore rejected under the same rationale. 











Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


JENSEN ET AL. 20180014471 A1 [0175]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2-12-2022